DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
With regard to claim 8, it is unclear if all elements from claim 1 are required in the method steps for claim 8. Examiner suggest including a specific step to clearly require the system of claim 1. Eg: “steps of: a) providing the system according to claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US3672098 hereinafter Webb) in view of Messa (EP1275806 hereinafter Messa).

With regard to claim 1, Webb teaches
A pivotable mullion (18 or 19) that pivots from the horizontal to vertical position (see abstract), of a vertical lifting door (13), that engages with a base plate (84) when in the vertical position. 

Webb does not teach that the base plate (84) is a floor pit covering system that changes position based off external and internal forces.


However Messa teaches


and a pivoting system (32, 33, 34), said pivoting system (32, 33, 34) being adapted for arranging said cover plate (31) in a second end position (shown in figure 5) in response to an external force (force from 25 applied over top 31), being applied onto said cover plate (31), said cover plate (31) being arranged in said first end position (shown in figure 4) when the external force is less (31 is in first end position when external force from 25 is not applied over top it) and in said second end position (shown in figure 5) when the external force exceeds (external forces exceeds internal force when 25 is applied over top 31) the internal force, wherein said first end position (shown in figure 4) is a horizontal position (31, see figure 4) and said second end position (shown in figure 5) is in a slanted position (31, see figure 5).

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, to have the floor pit covering system because the floor pit covering system allows for a cover over the system allowing for less possible injury from tripping from bystanders and a better appearance as many of the systems components are covered while the pit is closed and not in use. 



It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit covering system of Messa, to have the cover plate be in a vertical position in the second end position because Webb uses a pivotable structure that goes from horizontal to vertical for one structure so making another structure pivot in that same way would be consistent with the overall inventions elements. Changing the position has been held as unpatentable because shifting the position of the second end position of the cover plate would not have modified the operation of the device. (See MPEP 2144.04 VI. C)

With regard to claim 7, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4), and said floor pit (shown in figure 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)


With regard to claim 8, Messa teaches

a) applying an internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position) onto said cover plate (31) such that said cover plate (31) is held in a first end position (shown in figure 4), 
b) applying an external force (25 applied onto 31) onto said cover plate (31), 
c) moving said cover plate (31) to a second end position (shown in figure 5) when the external force (25 applied onto 31) exceeds the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position),
d) holding said cover plate (31) in said second end position (shown in figure 5) as long as the external force (25 applied onto 31) exceeds the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position), 
e) removing said external force (25 applied onto 31) from said cover plate (31), and 
f) returning said cover plate (31) to said first end position (shown in figure 4) when the external force (25 applied onto 31) is less to the internal force (internal force provided by counterweight 34 and cover plate 31 keeping it in closed position).

With regard to claim 9, Messa teaches
wherein said first end position (shown in figure 4) is a horizontal position, and said second end position (shown in figure 5) is a slanted position.

Messa does not teach that the second end position (shown in figure 5) of the cover plate (31) is in a fully vertical position. 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit covering system of Messa, to have the cover plate be in a vertical position in the second end position because Webb uses a pivotable structure that goes from horizontal to vertical for one structure so making another structure pivot in that same way would be consistent with the overall inventions elements. Changing the position has been held as unpatentable because shifting the position of the second end position of the cover plate would not have modified the operation of the device. (See MPEP 2144.04 VI. C)

With regard to claim 10, Messa teaches
wherein said floor pit (shown in figures 4 and 5) is closed when said cover plate (31) is arranged in said first end position (shown in figure 4) and said floor pit (shown in figures 4 and 5) is open when said cover plate (31) is arranged in said second end position (shown in figure 5)

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Messa in further view of Abele (EP1258586 hereinafter Abele).

With regard to claim 2, Messa teaches
a pivoting system (32, 33, 34) 

Messa does not teach an articulated joint system that comprises at least one spring

However Abele teaches an articulated joint (21) capable of bringing a panel (10) between the horizontal (shown in figure 5) and vertical positions (shown in figure 1) connected with a spring (28). When external force is applied to the panel (10) in the horizontal position (shown in figure 4) the panel (10) is pivoted to a vertical position (figure 1) 

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Webb, having the floor pit of Messa, to have an articulated joint that connects to a spring because articulated joints were known in the art to assist in pivoting structures allowing for more flexibility of movement between open and closed positions. Subsisting a 


With regard to claim 3, Abele teaches
said internal force (provided by that of the spring) is generated by said spring (28).

With regard to claim 4, Abele teaches
said cover plate (31 when provided with Messa) is arranged at a first end (20) of said articulated joint (21), and said spring (28) is arranged at a second end (26) of said articulated joint system (21).

With regard to claim 5, Abele teaches
said articulated joint system (21) comprises a plurality of interconnected components (23, 25, 26)

With regard to claim 6, Abele teaches
wherein said spring (28) is compressed (see 28 in figure 1) when said cover plate (31 when provided with Messa) is arranged in said second end 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637